Case 4:11-cr-00248-ALM-CAN Document 1584 Filed 06/11/21 Page 1 of 1 PageID #: 5715




                             United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

    UNITED STATES OF AMERICA
                                                     §
                                                     §
    v.
                                                     §   CRIMINAL NO. 4:11-CR-248-ALM-CAN
                                                     §
    RODNEY DSHANE MAYO                               §

                    MEMORANDUM ADOPTING REPORT AND
             RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

          Came on for consideration the report of the United States Magistrate Judge in this action,

   this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

   On June 8, 2021, the Magistrate Judge entered proposed findings of fact and recommendations

   (Dkt. #1581) that Defendant be committed to the custody of the Bureau of Prisons to be imprisoned

   for a term of eighteen (18) months, followed by twenty-four (24) months of supervised release

   with the same conditions of release previously imposed.

          Having received the Report of the United States Magistrate Judge and having received

   Defendant’s waiver of his right to object to the proposed findings and recommendations of the

   Magistrate Judge (Dkt. #1580), the Court is of the opinion that the findings and conclusions of the

   Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

   conclusions of the Court. Accordingly, Defendant is hereby committed to the custody of the

. Bureau of Prisons to be imprisoned for a term of eighteen (18) months, followed by twenty-four

   (24) months of supervised release with the same conditions of release previously imposed. The

   Court further recommends Defendant be committed to the FCI at Beaumont, Texas, if appropriate.

           IT IS SO ORDERED.
           SIGNED this 11th day of June, 2021.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
